Title: From John Adams to Thomas Boylston Adams, 29 June 1801
From: Adams, John
To: Adams, Thomas Boylston



Dear Thomas.
Stonnyfield June 29th 1801

If any one had foretold that three or four months would have passed away at Stonnyfield, and that I should have written but one short line to my dear Thomas, I should have resented the prediction, as an affront to my understanding, if not to my heart yet so it is. I have not even acknowledged yours of 21st of May. My heart was too full to write upon the subject of that of your letter which enclosed the one from your Brother, in which he expresses so much sensibility and generosity towards his Father. That letter ought to be more than a compensation for all that I had lost. I have lately received from him a Work, under the title of L’Estat  de France a la fin de 1’an 8 printed, in October last. It is written with more knowledge of the history public Law & Politicks of Europe, than any thing I have read of late years. It was composed probably by the direction of the French Government to prepare Europe for a Peace conformable with the wishes of that power. It threatens Europe with a perpetuity of the french Military system, if the powers do not comply with the wishes of France. But this is a vain aid. There must be some new Civil Government, invented before such a military discipline can be very long supported at its heigth. The French are too fickle to compose such a government, or to persevere in such a discipline. I recd also Bacons tell qu il est, which exposes one of the most egregious frauds of Jacobinism—
I am almost afraid to write you, lest I should take up too much of your time. But I dont desire you to write me when you have any call of business or study, of more consequence. I could tell you how my grass grows & corn & apples or how much wall I lay up every day, but by taking a walk in the environs of your City, you will see husbandry in a more pleasing dress—In answer to your complement on the late administration I will not boast that I had a longer reach than my perverse ministers or their more perverse Generals. Suum cuique decus potestas rependit.
Your affectionate
J. A.